Hon.  Homer  Garrison,  Jr., Director
Texas Department    of Public Safety
Austin, Texas                        Opinion No. V-1072

                                            Re:   The effect of the optional
                                                  five day work week upon
                                                  computation of vacation
                                                  allowances  for State
Dear    Sir:                                      employees.

               Your   request   for an opinion reads   in part as follows:,

             “Some of our employees   work 44 hours per week
       from Mondays through Fridays,    inclusive, - 5 days.
       Others, because of their duties work 5i or 6 days per
       week.

            “In computing vacation allowances     shall Saturday
       be considered   ‘a working day’?   Cur offices are open
       on Saturday, our officers  are performing    their duties
       on the highways and elsewhere    on that day, but some
       employees   are off because of the 44 hour, 5 day per
       week provision.

            “Computation  by one method (not counting Satur-
       day a working day) would allow employees    to be ab-
       sent from duties for as long as eighteen calendar days
       plus any holidays that might occur within the period.

             “Computation  by methods used in the past (count-
       ing Saturday a working day) would resutt in 2 days less
       vacati\on for employees   than that allowed by computation
       indicated in the preceding paragraph.

            “Do paragraphs   (7) Office Hours of State Depart-
       ments, and (9) Vacation Allowance of Section 2, H. B.
       322, Regular Session,   51st Texas Legislature,  increase
Hon. Homer     Garrison,   Jr.,   Page   2, V-1072,



   .,vacafion allowances    for State departmental employees
     an additional two days over that provided by previous
     appropriation  bills ? ”

           Section 2 (9) of H. B, 322, Acts 51st Leg., R. S. 1949, ch,
615, p. 1344 (Current Appropriation     Bill for State Departments)
authorizes   a vacation allowance for State employees    as follows:

          ‘I, . . Department   employees  shall, without deduc-
    tion in salary, receive not exceeding one (1) working
    days’ vacation for each month of service,      such vacation
    period to be mutually agreed upon by the Head of each
    Department      with his employees;  and any unused vacation
    time in any one State fiscal year may be used only dur-
    ing the following fiscal year.”

            Previous acts of the Legislature          provided   for a vacation
allowance    in the following language,,

          “Department   employees   shall, without deduction
    in salary, receive not exceeding twelve days’ vacation,
    exclusive  of Sundays or legal holidays on which State
    offices are closed, for each State fiscal year, such
    vacation to be mutually’ agreed upon by the Head of
    each Department with his employees.       Provided, that
    no employee for whom a salary is hereby appropriat-
    ed, shall receive compensation     while on vacation un-
    less he or she has been an employee of a department
    for not less than stx calendar months precedi! .g the
    vacation period.:’   Section 2 (8), S. B. 391, Acts 50th
    Leg,, 1947, ch. 400, p, 934; Section 2 (a), S, B. 317,
    Acts 49th Leg,, 1945, ch, 378, p. 941.

          The current Appropriation         Bill does not define the term
“working day, ” but it does provide         with respect to office hours
of State Departments  as follows:

           I’. . . Excepting Sundays and legal holidays desig-
     nated by the Governor or designated in this Act, State’
     employees      shall work a minimum of ‘forty-four  (44)
     hours per week, and such departments       shall be allowed
     to close on Saturdays provided employees       have wbrked
     the required number of hours, and further provided all
Hon. Homer    Garrison,   Jr.,   Page   3, V-1072.



     departments    shall be open during the hours of 8 A.M. and
     5 P.M., Mondays through Fridays,     excepting legal holi-
     days,”   Section 2 (7), H. B. 322, Acts 51st Leg., R. S.
     1949, ch. 615, p. 1344.

           Previous  acts of the Legislature   provided for office
hours   of State Departments   in the following language:

           11. . . Excepting herefrom Sundays and State
     legal holidays, office hours of State Departments
     shall be from 8 o’clock A.M. to 5 o’clock P.M., with
     one hour off at noon; provided, however, that all de-
     partments     shall be allowed to close at noon on Satur-
     days; and provided further . . . that Saturday after-
     noons shall not be construed to be a part of the twelve
     days’ vacation provided for below.”       Section 2 (7),
     S. B. 391, Acts 50th’Leg.,     1947, ch. 400, p. 934;
     Section 2 (7). S. B. 317, Acts 49th Leg.,, 1945, ch. 378,
     p. 941.

          From the above it becomes        readily apparent that the
51st Legislature   has completely     eliminated the prohibition found
in prior acts against counting Saturday afternoons          in computing
the authorized maximum       vacation allowance of twelve days, and
has also changed the method of computing vacation tim,e from a
straight twelve days allowance for those employees            with six months
or-:more service to one “not exceeding one (1) working days’ va-
cation for each month of service.”        It is an elementary      rule of
statutory construction    that effect must be given to changes in the
words of legislative   acts so as to accomplish       the legislative   in,-
tent, Independent Life Ins. Co. of America         v. Work, 124 Tex,
281, 77 S.W.2d 1036 (1934).

          ,As above mentioned, the current act does not define the
term “working day”,        Section 2 (7) makes it permissible   for
State Departments      to close all day on Saturdays, but it only ex-
cepts Sundays and legal holidays from the days on which all
State employees     are to work the required minimum number of
hours in each week.       Thus, while it is made discretionary   with
each State Department whether its employees         shall work on
Saturdays,   it is clear that any State employee can be required to
work on any Saturday.        Some State departments   are open on Satur-
day, and the employees       of these departments  work on that day,
Hon.   Homer   Garrison,   Jr.,   Page   4, V-1072,



Other departments,     as yours, have employees,        who because of
the nature of their duties, work all or a portion of that day.
This being true, we think it is clear that the Legislature        intend-
ed for Saturdays    to be considered    a ‘“working day” in computing
vat ation allowances.     This is especially    tso in view of the Legis-
lature’s  elimination   of the previously    existing prohibition against
counting Saturday afternoons in arriving at the maximum            vaca-
tion allowance of twelve days.

         Certainly the Legislature did not intendthat  some em-
ployees could be allowed a longer maximum vacation than others.
For this reason we are unable to assume legislative   approval of
any method of computation whereby each department head should.
decide whether Saturday is a ‘“working day’” in determining   the
maximum    vacation period.

          Moreover,     the language found in Section 2(7) of H. B.
322, when considered      in the light of prior acts of the Legislature
with respect to vacation     allowances,   makes it clear that the Legis-
lakrre intended a definite change in the manner in which vacation
time allowances     short of the maximum       are to be computed.      Such
change wae for the obvious       purpose  of bringing about uniformity
and equity in computing maximum          vacation allowances.     Under
the provisions    of departmental    appropriation   bills previously    in
effect, any employee who had been in the employment            of a depart-
ment for as long as six months became eligible for a full paid
vacation, and no distinction was made between vacations allowed
employees    after several years of service and those employees
who had qualified under the six months minimum,             Op. Att’y.
Gen. O-5972 (1944);      The new vacation allowance provision         clear-
ly alters this situation,    Under this new provision      the employee
who has been working only six months will be entitled to one-
half the vacation allowed those who have been employed by a de-
partment for a year.

          It is our opinion that the Legislature  altered the vaca-
tion allowance provision    for the purpose of establishing  a uni-
form and equitable method for computation of vacation allowances.
Furthermore,     we do not feel that this change  had for its purpose
or was in any manner intended to create a new and different
maximum     vacation allowance or the creation of different total va-
cation allowances   for employees    in the same Stateidepartment   or
Hon. Homer    Garrison,   Jr.,   Page   5, V-1072.



in different departments    who have the same length of service             to
their credit.  If the Legislature  had so intended it could have
easily provided for same, and this it did not do.

           To illustrate   the above holding, assume that a State em-
ployee with twelve months prior State service is now engaged in
working the required forty-four        hours, minimum in five days.   If
such an employee’s       vacation is to begin on Monday, July 10.1950,
then such employee would be required to report back for duty on
Monday, July 24, 1950.        This is true even though such employee
has actually completed his minimum work week on Friday even-
ing, July 7, 1950, and therefore does not have to report for duty
on Saturday, July 8, 1950.       Saturday (July 8, 1950) is not an extra
vacation day for the simple reason that this particular       Saturday
falls in the same classification      with any other Saturday in an
actual work week of an employee who has completed his required
minimum work of forty-four         hours during the period Monday ,:
through Friday, inclusive,       as authorized by the Departmental   Ap-
propriation   Bill.

                                 SUMMARY

          Section 2 (9), H. B. 322, Acts 51st Leg., R. S.1949,
     ch. 615, p, 1344, limits the maximum    vacation allowance
     for a Stat&employee    to one working day for each month
     of service,  and in computing such time Saturdays are to
     be considered   as a “working day,“: unless the same falls
     on a statutory legal holiday, or one so designated by the
     Governor.

                                              Yours   very truly,

                                               PRICE DANIEL
                                              Attorney General

APPROVED:

Joe Greenhill                                 Executive   Assistant
First Assistant

Price Daniel                                  Walter F. Woodul.       Jr.
Attorney General                              Assistant

CDM:WFW:mf